          Case MDL No. 2873 Document 625-1 Filed 04/03/20 Page 1 of 3




                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


  IN RE: AQUEOUS FILM FORMING                       MDL No. 2873
  FOAMS (AFFF) PRODUCTS LIABILITY
  LITIGATION                                        This Document Relates to:

                                                    State of New Mexico v. United States,
                                                    No. 1:19-cv-00178-KWR-JFR (D.N.M.)


                                     PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of Tyco Fire Products, LP,
Chemguard, Inc., and 3M Company’s Response in Opposition to State of New Mexico’s Motion
to Vacate Conditional Transfer Order No. 26 were served electronically on all counsel of record
in the above-captioned matter via ECF on April 3, 2020. Copies were served on all parties in State
of New Mexico v. United States, No. 1:19-cv-00178-KWR-JFR (D.N.M.) by email on April 3,
2020, as follows:



Counsel for Plaintiffs

Christopher N. Atencio
New Mexico Environment Department
christopher.atencio@state.nm.us

Jennifer Lynn Hower
New Mexico Environment Department
jennifer.hower@state.nm.us

Allison Brouk
Kanner & Whiteley
a.brouk@kanner-law.com

Allan Kanner
Kanner & Whiteley
a.kanner@kanner-law.com

Elizabeth Petersen
Kanner & Whiteley LLC
e.petersen@kanner-law.com


                                                1
          Case MDL No. 2873 Document 625-1 Filed 04/03/20 Page 2 of 3



Anne Minard
New Mexico Office of the Attorney General
aminard@nmag.gov

William G. Grantham
New Mexico Office of the Attorney General
wgrantham@nmag.gov

Cholla Khoury
New Mexico Attorney Genderal's Office
ckhoury@nmag.gov


Counsel for Defendants

Shari Howard
USDOJ
shari.howard@usdoj.gov

Eileen McDonough
US Department of Justice, Environmental Defense Section
eileen.mcdonough@usdoj.gov

David D. Mitchell
USDOJ, ENRD
david.mitchell@usdoj.gov

Erica Zilioli
USDOJ, Environmental Defense Section
erica.zilioli@usdoj.gov


Counsel for Amici

Douglas Meiklejohn
NM Environmental Law Center
dmeiklejohn@nmelc.org

Charles de Saillan
NM Environmental Law Center
cdesaillan@nmelc.org




                                             2
   Case MDL No. 2873 Document 625-1 Filed 04/03/20 Page 3 of 3



This 3rd day of April, 2020.


                               /s/ Stephen D. Raber
                               Stephen D. Raber
                               WILLIAMS & CONNOLLY LLP
                               725 Twelfth Street, N.W.
                               Washington, DC 20005
                               Telephone: (202) 434-5000
                               Facsimile: (202) 434-5029
                               E-Mail: sraber@wc.com

                               Attorney for Tyco Fire Products, LP, and
                               Chemguard, Inc.




                                3
